MEMORANDUM**
Marko Porter appeals pro se the district court’s judgment dismissing, for lack of jurisdiction, his action seeking review of an Internal Revenue Service determination that lien and levy actions could proceed against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject-matter jurisdiction. Brady v. U.S., 211 F.3d 499, 502 (9th Cir.), cert. denied, 531 U.S. 1037, 121 S.Ct. 627, 148 L.Ed.2d 536 (2000). We affirm.
Under the Internal Revenue Code, the district court has jurisdiction over an appeal from a collections due process hearing only if the Tax Court lacks jurisdiction over the underlying tax liability. See 26 U.S.C. § 6330(d)(1). Because Porter’s col*363lections hearing was based on his liability for unpaid income tax, the Tax Court has exclusive jurisdiction over his appeal. See Goza v. Commissioner, 114 T.C. 176, 182, 2000 WL 283864 (2000).
The clerk shall amend the docket to reflect the caption above.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.